Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Ms. Linda M. Vierra (Reg. No. 63063) on December 3, 2021.

The application has been amended as follows: 

Claim 2
Line 4: replace “a red value” with “a scaled red value”
Line 5: replace “a green value” with “a scaled green value”
Line 6: replace “a blue value” with “a scaled blue value”

Claim 3
Line 5: replace “a red value” with “a scaled red value”
Line 6: replace “a green value” with “a scaled green value”
Line 7: replace “a blue value” with “a scaled blue value”

 
Claim 12
Line 4: replace “a red value” with “a scaled red value”
Line 5: replace “a green value” with “a scaled green value”
Line 6: replace “a blue value” with “a scaled blue value”

Claim 13
Line 5: replace “a red value” with “a scaled red value”
Line 6: replace “a green value” with “a scaled green value”
Line 7: replace “a blue value” with “a scaled blue value”

Allowable Subject Matter

Claims 1-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not expressly disclose, teach or fairly suggest at least the following common elements of independent claims 1 and 10:
 removing background pixels from the image by removing white pixels from the image based on a first criteria that depends on a first threshold;
removing grey pixels from the item outline in the image based on a second criteria that depends on a second threshold and a third threshold to create a first updated image, wherein the second threshold is greater than the first threshold;
removing shadows from the first updated image to create a second updated image based on a saliency map and a third criteria for shadow-like grey pixels;

For example, each of the closest art of record below discloses one or more aspects of the claimed invention but not, alone or in combination, the elements cited above:
Acin et al. (US 6,038,340)—[Fig. 3; col. 4, lines 16-25 (“Pixel counter 320 counts a pixel having each of its Red, Green and Blue (RGB) component values less than a black pixel threshold TU (i.e., R<TU, G<TU and B<TU) as a relatively black pixel, and counts a pixel having each of its RGB component values greater than a white pixel threshold TL (i.e., R>TL, G>TL and B>TL) as a relatively white pixel”)]
Kikuchi et al. (US 2016/0189354)—[Fig. 19 and paragraph 126 (“In order to divide the image into four areas, three thresholds are used. FIG. 19B illustrates a division method in which the variance is taken into consideration”)]
Coleman (US 10,922,801)—[Col. 5, line 66-col. 6, line 2  (“…for each pixel…combining using weights the value of each color intensity channel for the pixel to create a combined pixel value ”); col. 8, lines 2-5 (“…If the combined pixel value is less than the pixel combination threshold…a first value (e.g., 0 or white) may be assigned to the pixel”)]
Fang (US 9,367,899)—[Col. 3, lines 27-31 (“…for a document image with a non-white (e.g. a light gray) background, the optimum threshold will be higher (i.e. darker) than that for an image with a white background, so that the light colored background can be removed (i.e. set to white) by binarization”)]
Okubo et al. (US 7,088,472)—[Figs. 24A-24C; col. 21, lines 49-54 (“As a result of the edge pixel detection, the pixels are separated into a white pixel which has a value smaller than the white threshold THW, a gray pixel which has a value intermediate between the white threshold THW and the black threshold THB and a black pixel which has a value greater than the black threshold THB”)]
Urashita (US 2019/0213721)—[Paragraph 74 (“A shadow removal filter…excludes the predetermined shadow from the detection target…A shadow removal threshold …represents the amount (length, density or the like) of the shadow to be removed”)]
Tengshe et al. (US 6,647,883)—[Figs. 4-6; col. 5, lines 36-39 (“…The user select the threshold for each RGB level…and as shown in FIG. 6, the RGB threshold setting of (65, 65, 65) eliminates the shadow area 67 visible in FIG. 5”)]
Park et al. (US 2016/0232686)—[Paragraph 178 (“…quantizing a color of the downscaled image using the color palette; calculating a histogram of the quantized color; and determining the representative color in the histogram”)]
Bae et al. (US 2017/0142452)—[Paragraph 414 (“…Based on the created palette, the encoding unit may perform the original color quantization by replacing the color of the image corresponding to the changed region with the color corresponding to the palette”)]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deng et al. (US 10,290,219)—[Col. 15, lines 7-14 (“In the shading elimination step at step S32, the gray values of the respective pixels in the foreground region obtained through the processing of step 31 are firstly computed to find the maximum gray value g max and the minimum gray value g min and the shading elimination is performed on the regions with lower gray values. The region of the lower gray level value is a region of a gray value less than g min+(g max_g min)*0.5.”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 2, 2021